434 So. 2d 48 (1983)
The TRAVELERS INDEMNITY COMPANY, Appellant,
v.
Rose DANA and Sharon Dana, Appellees.
No. 82-2446.
District Court of Appeal of Florida, Third District.
July 12, 1983.
Joseph A. McGowan, Miami, for appellant.
Preddy, Kutner & Hardy and Howard K. Cherna, Miami, for appellees.
Before SCHWARTZ, C.J., and NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
Where, as here, the insured was injured after the past-due premium had been paid to the insurer, and there was evidence to support the trial court's finding that the insurer retained the past-due premium and was thus estopped to deny coverage, the judgment for the insured will be affirmed. See Mixson v. Allstate Insurance Company, 388 So. 2d 608 (Fla. 3d DCA 1980). Cf. Travelers Indemnity Company of Rhode Island v. Mirlenbrink, 345 So. 2d 417 (Fla. 3d DCA 1977) (no estoppel where accident for which coverage is sought occurs before payment of past-due premium).
Affirmed.